Citation Nr: 0020700	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that no new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for a cervical spine 
disorder. 

The case was previously before the Board in March 2000, at 
which time it was remanded to afford the veteran a personal 
hearing before a member of the Board.  In May 2000, the 
appellant waived the right to an in-person hearing and 
indicated a desire for a videoconference hearing.  The 
videoconference hearing was held before the undersigned on 
June 20, 2000.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

Additional statements were received in June 2000 after the 
case had been certified to the Board by the agency of 
original jurisdiction (AOJ).  Although such evidence was not 
first considered by the AOJ, the submission was accompanied 
by a waiver of consideration by the AOJ.  38 C.F.R. § 20.1304 
(1999).  The Board will, therefore, proceed with appellate 
review.  


FINDINGS OF FACT

1. By rating decision in September 1991, a claim by the 
veteran for entitlement to service connection for 
residuals of a cervical strain was denied; the veteran did 
not appeal that decision to the Board. 

2. Some of the evidence received since the September 1991 
rating decision is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3. There is competent evidence relating a current cervical 
spine disorder to the veteran's period of active service.


CONCLUSIONS OF LAW

1. The September 1991 rating decision, denying entitlement to 
service connection for residuals of cervical strain, is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2. Evidence submitted since the September 1991 rating 
decision new and material, and the veteran's claim for 
service connection for a cervical spine disorder has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3. The claim of entitlement to service connection for a 
cervical spine disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1991, the veteran filed a claim for service 
connection for residuals of a neck injury.  The claim was 
denied by a September 1991 rating decision.  He was notified 
of that determination, but did not initiate an appeal with a 
timely notice of disagreement.  Accordingly, the rating 
decision became final.  38 U.S.C.A. § 7105(c).

In an April 1997 communication, the veteran requested that 
his claim be reopened.  The RO denied his request, and the 
present appeal ensued.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Second, if new and material evidence has 
been presented, then upon reopening the veteran's claim, VA 
must determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met. 

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363. When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence that was of record at the time of the prior 
final denial included service medical records, a report of a 
medical examination at service separation, several outpatient 
treatment records, and a report of an auto accident dated in 
January 1991, which referred to a prior accident in 1973 or 
1974.  Based on this evidence, the RO found that the injury 
during service was not productive of a chronic condition.  

Evidence submitted since the prior final denial includes a 
report dated in April 1997 from the veteran's chiropractor, 
M. Stephen Mills, DC, which shows treatment for cervical 
pain.  The chiropractor noted that X-rays showed increased 
osteophyte formation and decreased heights of multiple 
cervical disks.  Dr. Mills offered an opinion that the 
veteran's current was in accordance with an injury sustained 
many years ago.  The Board understands Dr. Mills' statement 
as an opinion that the current cervical spine disorder is 
related to an injury in service.  

The veteran also submitted several outpatient treatment 
records from between 1975 and 1980, one of which, in July 
1997, diagnosed muscle spasm in the cervical area.  Also 
submitted were several lay statements to the effect that 
there is an association between the veteran's current 
cervical condition and service.

The law provides that, with respect to questions involving a 
medical diagnosis or medical causation, medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current back disorder 
results from military service in 1973-1974 and the other lay 
statements do not provide a sufficient basis for reopening 
the previously disallowed claim, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions); see Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).

However, the letter from Dr. Mills is another matter.  At the 
time of the RO's September 1991 rating decision, there was no 
medical evidence which in any way suggested such a nexus 
between the veteran's cervical condition and the cervical 
strain documented in August 1973 in the service medical 
records.  Dr. Mills has, the Board finds, offered an opinion 
as to the causation of the veteran's cervical spine disorder.  
Under the circumstances, the Board believes that the 
statement by Dr. mills is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The statement constitutes new and material evidence, and the 
veteran's claim has, therefore, been reopened.  38 U.S.C.A. 
§§ 5108, 7105.  The statement, which suggests a nexus between 
the current cervical spine disorder and the injury in 
service, is also sufficient to well ground the claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).    

With the veteran's claim having been reopened, a de novo 
review and weighing of all of the evidence by the RO is in 
order, as more particularly set forth in the remand portion 
of this decision.



ORDER

The veteran's claim of entitlement to service connection for 
a cervical spine condition is reopened and found to be well 
grounded.  To that extent, the appeal is granted.  


REMAND

Once a claim has been reopened and has been determined to be 
well grounded, the statutory duty to assist the veteran in 
the development of facts pertinent to his claim arises.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
546 (1996). VA's duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivy v. Derwinski, 
2 Vet. App. 320 (1992), Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The veteran has provided a statement dated in 
July 1999 that that additional treatment records from the 
Ohio State University  on Clinic Drive may be available. An 
attempt to secure treatment records from Dr. Mills and other 
treatment records should also be made. 

Moreover, given the somewhat ambiguous nature of Dr. Mills' 
statement, and in light of the scarcity of treatment for 
cervical spine symptoms in the intervening years since the 
veteran's separation from service, the Board is of the view 
that a medical opinion should be obtained from a specialist 
in orthopedics on the medical issue of whether the current 
disorder is related to the sprain in service.  Furthermore, 
VA outpatient treatment records in March 1996 show that the 
veteran complained of constant neck pain since being involved 
in a motor vehicle accident the previous month; the 
orthopedic examiner should address the medical issue of the 
relationship of the current cervical spine disorder to the 
injury in February 1996.


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain appropriate 
consent from the veteran to the release 
of medical records.  Thereafter, the RO 
should contact the Ohio State University 
on Clinic Drive and request copies of all 
medical treatment records documenting the 
reported treatment of the veteran from 
1995 to 1996.  The RO should also contact 
M. Stephen Mills, DC (2222 Springtown 
Road, Grove City, Ohio 43123) and request 
copies of all records documenting the 
reported treatment of the veteran.

2.  Thereafter, the veteran should be 
scheduled for an examination by a 
specialist in orthopedics.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests are to be 
accomplished.  The examiner should report 
the diagnosis or diagnoses of any 
cervical disorder found.  In addition, 
the examiner is requested to review the 
claims folder, including the service 
medical records, post-service VA and 
private medical records, and all records 
and correspondence from M. Stephen Mills, 
DC, and to offer an opinion as to whether 
it is as least as likely as not (a 50 
percent or more likelihood) that any 
current cervical disorder is 
etiologically related to cervical strain 
noted in August 1973 during the veteran's 
active service.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the current 
cervical spine disorder is related to the 
injury sustained in a motor vehicle 
accident in February 1996. 

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
full, expanded record on a de novo basis 
and determine if the veteran's claim may 
now be granted.  If the RO's 
determination remains adverse to the 
veteran, then he and his representative 
should be issued an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The purpose of this remand is to obtain clarifying medical 
information.  The Board implies no opinion as to the ultimate 
outcome warranted with regard to this claim.  The appellant 
has the right to submit additional evidence and argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



